Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karacal (201870220219).
	Regarding claims 1, 8-9, 13, Karacal discloses a headphone (Figs 1, 3 and Fig 8 which has 2 headphone device for both ears of the user connected vie headband 102) device comprising a speaker housing and an ear-cushion (Fig 8, housing 140 and cushion 130), the speaker housing comprising a speaker housing side portion and the ear cushion comprising an ear cushion side portion, where the speaker housing side portion and the ear cushion side portion respectively are configured for releasable connection to each other (As seen in figure 9 the cushion is detachable from the housing) along an end surface of the ear cushion side portion and a corresponding end surface of the speaker housing side portion, wherein: said speaker housing side portion comprises a plurality of first permanent magnets provided at respective first locations on or in the speaker housing side portion with each respective magnet generating a magnetic field in a direction substantially perpendicular to the end surface of the speaker housing side portion; said ear cushion side portion comprises a plurality of second permanent magnets provided at respective second locations on or in the ear cushion side portion with each respective magnet generating a magnetic field in a direction substantially perpendicular to the end surface of the ear cushion side portion; where each of said first locations respectively corresponds substantially to one of said second locations; and where for each pair of said first and second permanent magnets , the magnetic field of a first permanent magnet, provided at one of said first locations, is opposite to the polarity of the magnetic field of the corresponding second permanent magnet provided at the corresponding of said second locations, when the end surface of the speaker housing side portion of the speaker housing and the end surface of the ear cushion side portion of the ear cushion are aligned and in contact with each other (Paragraph 0034 discloses “ear pad 130 can have one or more magnets 135 disposed within the ear pad wall 136 underneath the proximal surface 138 of the ear pad 130. The magnets 156 in the inner housing 150 an the magnets 135 in the ear pad 130 can have opposite polarities so that they generate an attractive magnetic force between them, which biases the ear pad 130 into contact with the inner housing 150 and substantially retains the ear pad 130 in contact with the inner housing 150” Although not distinctly disclosed, magnets surfaces are flat connected to the flat surface of the housing and the cushion surfaces as seen in figure 8. Obviously a portion of the magnetic field will be perpendicular to the flat surfaces. Moreover it would have been obvious to one of ordinary skilled in the art to modify the location of the magnets in a trial and error fashion to achieve the best location for the safe and secure connection between the cushion and the housing and various location with magnetic fields perpendicular to the surfaces could be tried).
Regarding claims 2-6, 10, 11, 12, Karacal discloses the limitations of claims 1 and 9. Karacal, further discloses a symmetrical design between each headphone as shown below and that the magnets on the opposite surfaces have different polarities as mentioned above. However, Karacal does not specifically disclose that the magnets on each surface have the same polarity or a specific polaity differences between the first and second headphones.
It would have been obvious to one of ordinary skilled in the art that as long as the magnets on opposite surfaces of each headphone unit have opposite polarities the attraction between magnets will take place and regardless of the polarities of the magnets on each surface as long as they follow this rule a secure connection will take place. Consequently, as a matter of design preference an ordinary skilled in the art could place opposite polarity magnets on same surface as long as their counterpart on the opposite surface has the opposite polarity the design will achieve the same predictable outcome of providing a magnetic connection between the pad and the housing and this rationale will extend to the polarity of the magnets on each headphone unit as well.
Also, although Karacal discloses plurality of magnets he does not specify the exact number of magnets. It would have been obvious to one of ordinary skilled in the art to duplicate the number of magnets to as many as they want, such as 4 on each side, as a matter of design preference to achieve the same predictable outcome of establishing a magnetic connection between the cushion and the housing.


    PNG
    media_image1.png
    731
    619
    media_image1.png
    Greyscale









Regarding claim 7, Karacal discloses the limitations of claim 1. Karacal, further discloses a headphone device according to claim 1, wherein the ear cushion side portion comprises a cushion alignment means, wherein the speaker housing side portion comprises a housing alignment means, and wherein the cushion alignment means is configured for releasable engagement with corresponding housing alignment means (Paragraph 0033 discloses “The inner housing 150 can also have a slot or opening 154 that optionally receives therein at least a portion of the tab 139 of the ear pad 130, such that the tab 139 and slot 154 provide a hinged connection 137 between the ear pad 130 and the inner housing 150 at a front side F of the ear cup assembly 120b.” Obviously the hinge connection will establish an alignment between the magnets).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652